﻿

I should first like to extend to you. Sir, our sincere congratulations on your election to the presidency of this session of the General Assembly. I am absolutely sure that your long experience and your well-known skills ensure positive results by this important session. We are particularly pleased to see in the Chair a representative of your country, which is a friend of the Jamahiriya and linked to it by strong relations of friendship and understanding. I assure you of our readiness to co-operate fully with you as you discharge your high task.
I express my country's appreciation also to Mr. Humayun Rasheed Choudhury, who presided over the forty-first session of the Assembly with outstanding skill. We believe that his guidance as President played a large part in the success achieved by that session.
I pay a tribute also to Secretary-General Javier Perez de Cuellar for the efforts he has made and continues to make to promote the role of the Organization and to achieve its purposes and principles, particularly in the maintenance of international peace and security.
I also congratulate Ambassador Joseph Verner Reed on his appointment to the post of Under-Secretary—General for Political and General Assembly Affairs. This is the forty-second session of the General Assembly of the United Nations, an organization which, despite its shortcomings and the loopholes in its Charter, remains the only hope that the international community has for the achievement of peace and security based on justice, and of the well-being and equality of peoples. The peoples of the world - and it is they who are mentioned at the very beginning of the Charter - have always looked to this Organization to fulfil their hopes and aspirations, in freedom, justice and equality.
When the Organization was established, everyone believed that that would be the beginning of the end of existing international struggles and struggles based n hegemony and racial and ethnic discrimination. The whole world opposed Nazism and fascism as aberrant phenomena. The family of nations joined hands to eradicate those dangers and to stem their tide. Libya, which was one of the victims of fascist aggression lost more than half its population opposing and resisting that aggression during a long and bitter period of struggle, fully appreciates the importance of the world's and mankind's victory over fascism and Nazism.
In the field of decolonisation the United Nations has achieved many successes and victories. The struggle of peoples in all the continents of the world, and in our African continent in particular, has been crowned by many victories, which led to the demise of colonization and the smashing of its chains. However, those victories in fighting fascism and Nazism achieved by the community of nations have encountered many setbacks because of the emergence of imperialism, racist Zionism and neo-colonialism. Today we see entire peoples facing extermination or dispersion.
The tragedy of the people of Palestine, a tragedy caused by the alliance between imperialism, world Zionism and colonialism, is seen in the attempts to eradicate the Palestinian people. That tragedy can indeed be considered the worst tragedy in our contemporary history. The United Nations, which was used as an instrument to legitimise the aggressor and deprive the victims of their rights through the creation of the Zionist entity, has a moral responsibility to correct that historical mistake.
The establishment of the racist regime in South Africa - the counterpart of the racist regime in Palestine - through the same instrument is but another example of the historical tragedies being forced upon peoples. The violation of the rights of millions of African blacks in South Africa and Namibia and the inhuman treatment meted out to them make this a shameful chapter in the history of our time. The racist regime in South Africa can be ended only if imperialist States cease their direct support for that regime. Furthermore, the independent of Namibia, to which imperialist Powers are attempting to create obstacles and which they are trying to prevent by creating new conditions, can be achieved rapidly only on the basis of Security Council resolution 435 (1978).
We believe that the time has come to impose economic sanctions on the racist regime to force it into line with the will of the international community. We further believe that the racist regime must allow the people of Azania to determine its own future in freedom and without any pressure whatsoever, so that we may at last hear the voice of the black majority, which has not been allowed to be raised at any time in the past. Nor has that majority been allowed to participate in ruling its country. Stability and peace cannot be restored to Azania unless the national rights of the black majority are fully recognized.
Despite the attempts by mankind and the family of nations to achieve peace, the savage campaign by the United States Administration against small countries and peace-loving peoples cannot but make the picture a very depressing picture and underline the nature of the State terrorism practised by that Administration. Mi у peoples have been in the past and continue to be subjected to that imperialist campaign, whether directly or indirectly, in every one of the world's five continents. The Vietnamese people was subjected to mass extermination·, Grenada is subjected to direct invasion and occupation; Nicaragua has been the subject of siege and aggression; Cuba is the subject of aggression; Libya was the victim of direct aggression from the north, while today it is subjected to the same aggression on its southern borders; Palestinian refugee camps have been and continue to be destroyed; there have been and continue to be attempts at the mass extermination of the Palestinian people, inside and outside occupied Palestine, with the use of American weapons of destruction and with the support of the American Administration. That Administration has provided the Zionist entity with all types of weapons to commit aggression against the Palestinian people and expand, at the expense of neighbouring Arab countries, in the Golan and in Lebanon.
Furthermore, American imperialism does not hide its enmity towards the Arab world and has widely proclaimed its strategic alliance with the Zionist enemy.
Old, traditional colonialism, which was kicked out of the front door, is today trying by all possible means to return through the back door. French colonialism, which suffered many setbacks in the African continent, faced defeat in Algeria and was forced to leave its colonies in the African continent, is today attempting to return through the back door. French bases on the African continent, and in the Pacific and Indian Oceans are all a direct threat to and aggression against small countries and peace-loving peoples. The continuing occupation by France of a part of the African continent, is in the case of the island of Reunion, and other parts of the world, such as New Caledonia, where the will of the people is being misrepresented, are outstanding examples of the remnants of this abhorrent colonialism.
Libya, which was one of the victims of aggression and direct French intervention, cannot but draw the attention of the international community and the world to the danger of French occupation, intervention and presence in the African continent, particularly in Chad. We have heard the Foreign Minister of France speaking of the "responsibility" of France. What responsibility is he talking about? Is it the responsibility of the wolf to its victim? Is it the responsibility of the master to those he wishes to continue to enslave? What role has France to intervene in Africa? Perhaps it is the right of the wolf as comparable to the lamb. We say to the French Government from this international rostrum the time when colonialism could use its heavy stick has gone forever. 
Algeria is no longer French. Viet Nam, following Dien Bien Phu, is no longer French. Libya is no longer part of the fascist empire of Mussolini. The age of colonialist and fascist treaties and conventions to divide the world and its people has also gone forever. May I also recall that Libya, which fought fascism, Libya, which lost half its population defending its land and waters, will not give up any part of its territory under any condition. Aouzou is Libyan and will remain so. We do not need any French scrolls or documents to prove it is so.
We believe in the inevitability of the victory of peoples, despite all the tragedies and plights to which humanity has been subjected. The presence of such a large number of Member States which struggled in the past against colonialism and which struggle today against imperialism is resplendent proof that history cannot be rolled back; it is proof of the inevitability of the victory of peoples. Despite the attempts of imperialist Powers to divide peoples and to sow seeds of dissent among them, we can still say, and say emphatically, that the world today realizes more than at any time in the past the true nature of colonialist-imperialist plots.
What happened in 1948 when plots were made to partition Palestine, disperse its people and legitimise the aggressor will not be repeated in the name of the United Nations. The United Nations today is very different from the United Nations of yesteryear.
For the United Nations to undertake its role fully, it must be changed in a way that will never allow the Organization and the members of the international community to ignore new political and economic realities that have emerged on the international scene. The paralysis of United Nations resolutions, the rejection of its will, indeed the flouting of the United Nations and the non-observance by some major Powers of their commitment to the principles of the Charter and the Universal Declaration of Human Rights must not be repeated.
Certain rights and privileges of some States - the right of veto, for example - runs counter to the simplest rules of equality among Member States provided in the United Nations Charter - are an obstacle in the way of a truly effective role for the United Nations in the maintenance of international peace ; d security. The right of veto has been continually used against the international will to defend the aggressor and justify aggression and occupation. The time has come for the international community to get rid of that privilege, which is clear y counter to the principle of equality among Member States provided for in the Charter of the United Nations.
We welcome all agreements between the two super-Powers to achieve disarmament and peace. However, as small peoples we have learned from our experience not to e over-optimistic. Imperialist Powers will not give up their ambitions or their objectives of hegemony and domination. Imperialist Powers exploit all attempts I peace-loving States to achieve peace and use every opportunity to attack small peoples, usurp their riches, monopolize their wealth and destroy their economies.
I have said that, despite the achievements of the United Nations, hotbeds o: tension, dispute and war exist in many parts of the world. Those Powers which reject peace and justice feed those disputes and, indeed, they lead to the fanning of more such disputes in order to try out their weapons and achieve their imperialist aggressive aims. The time has come for the United Nations to achieve peace and security, based on the interests of peoples, not on those of the monopolies.
The war in the Gulf must be brought to an end; it is a war between two neighbouring Muslim States whose resources must be devoted to the interests of their peoples} their joint efforts must be devoted to standing together with other Islamic and Arab countries in the region against the joint imperialist-Zionist threat. Only the imperialist Powers have an interest in the continuation of this war - a war through which those imperialist Powers attempt to gain a stronger foothold. By amassing forces in the region they wish to inflame that war. We express support for the Secretary-General's efforts to end that war as soon as possible, in accordance with the relevant United Nations resolutions.
The situation in Latin America and Central America cannot be improved and peace cannot be restored to those two regions unless the imperialist intervention is brought to an end. Imperialism is supporting mercenaries in the area. We salute the efforts of the Contadora Group and the Support Group in Central America as represented in the Guatemala agreement, which we believe is the only way to solve the problem. We should also like to emphasize our support of, and solidarity with, the peoples of Nicaragua and Cuba against imperialist intervention and aggression.
I have mentioned attempts by imperialism and colonialism to sow seeds of dissent among African brothers. Allow me to say that the solution to the Chad problem can be found essentially - as has been emphasized by various parties and even by Mr. Habré himself - in an end to French intervention, the withdrawal of French and imperialist Powers from Chad, and achievement of national interests among all Chadian factions.
The Jamahiriya has always expressed its willingness to help in solving the Chad problem. Libya recently declared, through the leader of its Revolution, that it would leave the Chadians to solve their own problems and that it no longer considered that there was any problem whatever between it and Chad. Furthermore, the Jamahiriya has expressed its complete readiness to co-operate with the Organization of African Unity (OAU) and the good offices committee assigned by that organization at its most recent meeting held in Lusaka to deal with the Chad problem.
To date, the problem of Western Sahara has not been solved in accordance with the resolutions adopted by the United Nations and the Organization of African Unity. We support the efforts of the Secretary-General of the United Nations and the Secretary-General of the OAU" to solve the problem in accordance with the relevant resolutions and in a way that would ensure justice and equality.
The Jamahiriya, which has 1,900 kilometres of coast on the Mediterranean, is very keen to see it become a sea of peace and security for all Mediterranean countries and for the world as a whole. However - and most unfortunately - the Sea continues to be a region of tension owing to the presence there of imperialist fleets in its waters and imperialist-colonialist military bases on its shores, If those fleets and bases remain in the area, that will lead only to more tension and the possibility of new conflagrations in that area. 
Libya has been the victim of treacherous American military aggression during which the waters and airspace of that sea were used. That aggression was directed against Libya in an attempt to abort the Libyan revolution and to kill its leader. In General Assembly resolution 41/38 the international community clearly condemned the aggression after having first agreed at its forty-first session to include an item in its agenda - item 142 - to discuss the issue.
The solution to the Cypriot problem can be achieved through co-operation between the two communities in Cyprus, Greek and Turkish, on the basis of a United, non-aligned Cyprus and the elimination of imperialist colonialist British bases there. The Jamahiriya supports the efforts of the Secretary-General towards the achievement of a peaceful and just settlement of the question of Cyprus.
In the Asian continent we notice many hot spots of tension. My country, which enjoys excellent relations with the Asian States believes that efforts to solve the problems and eliminate these hot spots of tension must be continued. The agreement signed by the Foreign Ministers of Indonesia and Viet Nam is likely to resolve problems in the area in a way that will guarantee the rights of their peoples and their socio-economic choices.
We in the Arab world have been subjected to efforts to divide us. We fully appreciate, therefore, the importance of the reunification of Korea in a peaceful framework. We support dialogue and mutual understanding towards that goal and we call for the withdrawal of all foreign forces from Korean land. I cannot fail to mention here, however briefly, the international economic situation and the economic crisis faced by the peoples of the world, particularly the third world. The international economic crisis is becoming more grave every year, and it is the developing countries, my country included, that are most seriously affected. Indeed, the peoples of those countries are already bearing the brunt of those consequences. In fact, the developing countries have begun experiencing the effects of economic stagnation, as reflected in their inability t achieve the economic growth needed to guarantee a minimum level of development and progress. The least developed countries face the spectre of hunger and poverty as well as deterioration in all sectors of their economies, particularly in the African and South-East Asian regions affected by drought. The international economic crisis can be appropriately addressed only if the world moves towards dialogue and attempts to eradicate the factors that have provoked it, in the forefront of which is the flagrant injustice being imposed on the developing and the least developed countries because of instability in international economic affairs. The developed countries must restore balance if they are to avoid the effects of the current imbalance from spilling over into their own economies. Tariff barriers on imports must be removed. Furthermore, the developed countries must devote more attention to achieving real stability in the international monetary system.
The North-South dialogue will succeed only if the developed countries make concessions with regard to their selfish goals and exercise the moral responsibility they bear towards developing countries. That dialogue can be enhanced by a genuine South-South dialogue and solidarity among third world countries.
The world is going through a critical stage of large military blocs and many imperialist and colonialist interventions·, hence it is in dire need of the Non-Aligned Movement, The Jamahiriya strongly supports that Movement, for we are fully convinced that it has a constructive role to play to decrease tension and achieve international peace and security. We in the Non-Aligned Movement are this year celebrating its twenty-sixth anniversary. On this occasion we hail Its many successes, some of which, unfortunately, have made many of its members the object of imperialist campaigns merely because they have held strongly to the principles and objectives of the Movement as the sole hope for humanity.
May I, in conclusion, say that promoting the role of the United Nations - an Organization the imperialist Powers wish to weaken - will be a true guarantee for the achievement of its objectives·, international peace and security. Attempts to solve disputes outside the United Nations and dividing the world into blocs can only lead to undermining the Organization. Small countries, which make up the overwhelming majority of the membership of this Organization, bear the fundamental responsibility to support the Organization because small countries, including Libya, can but consider their membership of the Organization as one of the best guarantees of their independence and freedom. Pot that reason we must foster mutual effective co-operation in order to enable our Organization to fulfil its role free from any hegemony or intervention.
